Title: To George Washington from Richard Randolph, Jr., 20 September 1797
From: Randolph, Richard Jr.
To: Washington, George



Dear sir
Williamsburg Sept. 20th [17]97

On my return from Mount-vernon, to Culpeper, I found Mrs Randolph so much indisposed as to detain me there till’ a few days ago which will account for your not hearing from me sooner. Agreeably to your request, on my arrival here I applied to Colo. Finnie respecting his Cook, and have to inform you that your information is erroneous—he is not for sale, & if he were, the same

objection exists that did with the one of Mr Lee—he has a Wife & several Children. I however, am not without hope of success in another quarter—I am informed of one which I can venture to recommend—a single man about 25 years of age & has been brought up in the very best regulated family that I do know—he is not offered for sale for any fault whatever but from motives of œconomy—the Gentleman is Mr Nathl Burwell of King William County, brother to the little gentleman Lewis. I have written to him on the subject, but am as yet without his answer—you shall be informed as soon as I hear from him, but I can be more particular about 10 or 12 days hence from Fredericksburg, as I shall call on my way up on Mr Burwell when every enquiry respecting the Servant shall be made. I have visited there for several years past, & always remarked the excellence of his cooking as well as the most uniform good bread-maker I ever saw—I believe he knows nothing of pastery. Shou’d you have accommodated yourself elsewhere, you will please inform me. I remain, with the highest respect & regard Dr Sir, Your mo. Obdt

Richd Randolph

